DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-21 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.


Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al., Japanese Patent JP2003305677A (hereinafter Noma) in view of Veltrop et al., US Patent Pub. US 20170120446 A1 (hereinafter Veltrop), in view of Hoque et al., “A Proactive Approach of Robotic Framework for Making Eye Contact with Humans”, July 2014, Advances in Human-Computer Interaction, PP 2-10 (hereinafter Hoque) in view of Ziegler et al., US Patent Pub. US 20110172822 A1 (hereinafter Ziegler).

Claim 1
Noma teaches an information processing apparatus (Noma, Para [0030] - - Information processing part/apparatus.) comprising: a behavior planner configured to estimate circumstances in relation to an autonomous mobile object, and plan a behavior of the autonomous mobile object based on the estimated circumstances (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object based on an estimation of circumstances, such as recognition of a voice command, presence or absence of surrounding conditions, time of day, or date of the year.); wherein the behavior planner is implemented via at least one processor. (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit implemented by a computer/processor.)
But Noma fails to specify the behavior planner is configured to, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed by the autonomous mobile object.
However, Veltrop teaches determining the behavior to be executed by the autonomous mobile robot based on the circumstances that are estimated and multiple sets of needs that are opposed to each other. (Veltrop, Para [0033], [0037-44], [0053-64], [0118-130] - - Determining behavior to be executed by an autonomous mobile robot based on estimated reactions, events, and conditions/circumstances and multiple needs that may conflict, such as interacting with a human when the robot’s battery is in need of recharge.)
Noma and Veltrop are analogous art because they are from the same field of endeavor.  They relate to autonomous mobile robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above autonomous mobile robot, as taught by Noma, and incorporating the determination of behavior based on circumstances and opposed needs, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the determination of behavior based on circumstances and opposed needs, as suggested by Veltrop (Para [0002]).
But the combination of Noma and Veltrop fails to specify the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object.
However, Hoque teaches the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object. (Hoque, Page 2, Section 2 - - Behavior of the robot/”autonomous mobile object” includes a visual expression of gazing and blinking before turning the head/”performing operations related to other parts” of the robot/”autonomous mobile object” towards a human.)
Noma, Veltrop, and Hoque are analogous art because they are from the same field of endeavor.  They relate to autonomous robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma and Veltrop, and further incorporating the visual expression of gazing before turning the head of the robot towards a human, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to capture a human’s attention by emulating natural human interaction by the visual expression of gazing before turning the head of the robot towards a human, as suggested by Veltrop (Page 4, Section 3).
But the combination of Noma and Veltrop fails to specify wherein the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object.
However, Ziegler teaches the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object. (Ziegler, Para [0214], [0262] - - The subsequent actions of the movement system/"the other parts" of a robot/"autonomous mobile object" are determined based on the distance range between a user and the robot/"autonomous mobile object".)
Noma, Veltrop, Hoque, and Ziegler are analogous art because they are from the same field of endeavor.  They relate to autonomous robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma, Veltrop, and Hoque, and further incorporating the subsequent actions of the movement system of a robot are determined based on the distance range between a user and the robot, as taught by Ziegler.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain a particular distance from a resident by the subsequent actions of the movement system of a robot that are determined based on the distance range between a user and the robot, as suggested by Ziegler (Para [0262]).

Claim 2
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
Veltrop further teaches the sets of needs opposed to each other include self-preservation needs and self-esteem needs. (Veltrop, Para [0054-61], [0118-130] - - Needs opposed to each other include interacting with humans with small talk or smiling/”self-esteem needs” versus the battery charge level/”self-preservation need”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the determination of behavior based on needs opposed to each other include interacting with humans with small talk or smiling versus the battery charge level, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the determination of behavior based on needs opposed to each other include interacting with humans with small talk or smiling versus the battery charge level, as suggested by Veltrop (Para [0002]).

Claim 3
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the behavior planner is configured to, based on the estimated circumstances, plan the behavior satisfying the self-preservation needs. (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object based on an estimation of circumstances, such as the remaining charge on the battery/”self-preservation need”.)

Claim 4
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
Veltrop further teaches the behavior planner is configured to, in circumstances where no user is detected, plan the behavior prioritizing the self-preservation needs. (Veltrop, Para [0016], [0037-44], [0053-64], [0087] - - Determining behavior to be prioritized and executed by an autonomous mobile robot based on when the robot’s battery is in need of recharge/”self-preservation need” and no people/users are detected.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the determination of behavior based on needs opposed to each other include prioritizing battery charging if no people are detected, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the prioritizing battery charging if no people are detected, as suggested by Veltrop (Para [0002]).

Claim 5
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the self-preservation needs include needs relating to charging power of the autonomous mobile object (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object based on an estimation of circumstances, such as the remaining charge on the battery/”self-preservation need”.)
Veltrop further teaches the behavior planner is configured to plan the behavior prioritizing maintenance of or replenishment for the charging power. (Veltrop, Para [0016], [0037-44], [0053-64], [0087] - - Determining behavior to be prioritized and executed by an autonomous mobile robot based on when the robot’s battery is in need of recharge/”self-preservation need”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the determination of behavior based on needs opposed to each other include prioritizing battery charging, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the prioritizing battery charging, as suggested by Veltrop (Para [0002]).

Claim 6
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the self-preservation needs include needs relating to maintenance of a function of the autonomous mobile object. (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior to maintain the functionality/”maintenance of a function” of an autonomous mobile robot/object based on the remaining charge on the battery/”self-preservation need”.)
Veltrop further teaches the behavior planner is configured to plan the behavior prioritizing maintenance or recovery of the function of the autonomous mobile object. (Veltrop, Para [0016], [0037-44], [0053-64], [0087] - - Determining behavior to be prioritized and executed by an autonomous mobile robot to maintain the functionality/”maintenance of a function” of the robot based on when the robot’s battery is in need of recharge/”self-preservation need”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the determination of behavior based on needs opposed to each other include prioritizing battery charging, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the prioritizing battery charging, as suggested by Veltrop (Para [0002]).

Claim 7
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
Veltrop further teaches the behavior planner is configured to, when the self-preservation needs are under a threshold, plan the behavior prioritizing the self-esteem needs. (Veltrop, Para [0033], [0037-44], [0053-64], [0118-130] - - Determining behavior to be executed by an autonomous mobile robot based on prioritization of interacting with a human/”self-esteem needs” when the robot’s battery is above a critical charge level/”self-preservation need”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the determination of behavior based on needs opposed to each other include prioritizing interacting with a human, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the prioritizing interacting with a human, as suggested by Veltrop (Para [0002]).

Claim 8
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the autonomous mobile object includes a structure corresponding to at least eyeballs and a head part. (Noma, Para [0021], [0036], Fig. 1 ref 4, Fig 21 - - An autonomous mobile robot/object with a structure corresponding to a head part and eyeballs.)
Hoque further teaches the estimated circumstances include an estimation of whether a user is present, and when the user is estimated to be present, the behavior planner is configured to plan the behavior of turning gaze toward a user and then turning the head part toward the user. (Hoque, Page 2, Section 2; Page 9, Section 5 - - A situation recognition module/”behavior planner” plans the behavior of turning the robot gaze towards a human user then turning the head towards the user when a human user is determined to be present.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the visual expression of gazing before turning the head of the robot towards a human, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to capture a human’s attention by emulating natural human interaction by the visual expression of gazing before turning the head of the robot towards a human, as suggested by Veltrop (Page 4, Section 3).

Claim 9
The combination of Noma, Veltrop, and Hoque teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the autonomous mobile object further includes a structure corresponding to a torso part, and the behavior planner is configured to plan the behavior of turning the torso part after turning the head part. (Noma, Para [0021], [0036], [0102-105], Fig 21 - - An autonomous mobile robot/object with a structure corresponding to a head part and torso, and is configured to turn the torso part after turning the head part.)
Hoque further teaches turning toward the user. (Hoque, Page 2, Section 2; Page 9, Section 5 - - A situation recognition module/”behavior planner” plans the behavior of turning the robot gaze towards a human user then turning the head towards the user
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the visual expression of gazing before turning the head of the robot towards a human, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to capture a human’s attention by emulating natural human interaction by the visual expression of gazing before turning the head of the robot towards a human, as suggested by Veltrop (Page 4, Section 3).

Claim 10
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the behavior planner is configured to plan the behavior based on a distance between the autonomous mobile object and the user. (Noma, Para [0010], [0027-45], [0051-65], [0099] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object using a measured distance between the autonomous mobile robot/object and a user.)

Claim 12
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the behavior planner is configured to plan the behavior based on a control mode of the autonomous mobile object. (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object based on a control mode based on prioritization of the voice recognition means.)

Claim 17
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches an operation controller configured to control operations of the autonomous mobile object based on the behavior planned by the behavior planner. (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object, and an action management/”operation controller” unit controls the operations based on the selected/planned behavior.)

Claim 18
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
Veltrop further teaches two independent display devices corresponding to eyeballs. (Veltrop, Para [0026] - - LEDs in the two eyes to translate/display its emotions and communicate with human beings in its environment.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the LEDs in the two eyes to translate its emotions and communicate with human beings in its environment, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner by incorporating LEDs in the two eyes to translate its emotions and communicate with human beings in its environment, as suggested by Veltrop (Para [0002]).

Claim 19
Noma teaches an information processing method (Noma, Para [0001], [0030] - - Robot control method/”information processing method”.) comprising: by a processor (Noma, Para [0016] - - A computer/processor.), estimating circumstances in relation to an autonomous mobile object and planning a behavior of an autonomous mobile object based on estimation of circumstances. (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object based on an estimation of circumstances, such as recognition of a voice command, presence or absence of surrounding conditions, time of day, or date of the year.)
But Noma fails to specify the planning includes, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determining the behavior to be executed by the autonomous mobile object.
However, Veltrop teaches determining the behavior to be executed by the autonomous mobile robot based on the circumstances that are estimated and multiple sets of needs that are opposed to each other. (Veltrop, Para [0033], [0037-44], [0053-64], [0118-130] - - Determining behavior to be executed by an autonomous mobile robot based on estimated reactions, events, and conditions/circumstances and multiple needs that may conflict, such as interacting with a human when the robot’s battery is in need of recharge.)
Noma and Veltrop are analogous art because they are from the same field of endeavor.  They relate to autonomous mobile robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above autonomous mobile robot, as taught by Noma, and incorporating the determination of behavior based on circumstances and opposed needs, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the determination of behavior based on circumstances and opposed needs, as suggested by Veltrop (Para [0002]).
But the combination of Noma and Veltrop fails to specify the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object.
However, Hoque teaches the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object. (Hoque, Page 2, Section 2 - - Behavior of the robot/”autonomous mobile object” includes a visual expression of gazing and blinking before turning the head/”performing operations related to other parts” of the robot/”autonomous mobile object” towards a human.)
Noma, Veltrop, and Hoque are analogous art because they are from the same field of endeavor.  They relate to autonomous robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma and Veltrop, and further incorporating the visual expression of gazing before turning the head of the robot towards a human, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to capture a human’s attention by emulating natural human interaction by the visual expression of gazing before turning the head of the robot towards a human, as suggested by Veltrop (Page 4, Section 3).
But the combination of Noma and Veltrop fails to specify wherein the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object.
However, Ziegler teaches the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object. (Ziegler, Para [0214], [0262] - - The subsequent actions of the movement system/"the other parts" of a robot/"autonomous mobile object" are determined based on the distance range between a user and the robot/"autonomous mobile object".)
Noma, Veltrop, Hoque, and Ziegler are analogous art because they are from the same field of endeavor.  They relate to autonomous robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma, Veltrop, and Hoque, and further incorporating the subsequent actions of the movement system of a robot are determined based on the distance range between a user and the robot, as taught by Ziegler.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain a particular distance from a resident by the subsequent actions of the movement system of a robot that are determined based on the distance range between a user and the robot, as suggested by Ziegler (Para [0262]).

Claim 20
Noma teaches a non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: causing the computer to function as an information processing apparatus (Noma, Para [0001], [0016], [0030], Claim 6 - - A program for a computer stored in memory/”non-transitory computer-readable storage medium” functioning as an information processing part/apparatus.) comprising a behavior planner configured to plan a behavior of the autonomous mobile object; estimating circumstances in relation to the autonomous mobile object, and a behavior of an autonomous mobile object based on the estimated circumstances. (Noma, Para [0010], [0027-45], [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object based on an estimation of circumstances, such as recognition of a voice command, presence or absence of surrounding conditions, time of day, or date of the year.)
But Noma fails to specify the behavior planner is configured to, based on the circumstances that are estimated and multiple sets of needs that are opposed to each other, determine the behavior to be executed by the autonomous mobile object.
However, Veltrop teaches determining the behavior to be executed by the autonomous mobile robot based on the circumstances that are estimated and multiple sets of needs that are opposed to each other. (Veltrop, Para [0033], [0037-44], [0053-64], [0118-130] - - Determining behavior to be executed by an autonomous mobile robot based on estimated reactions, events, and conditions/circumstances and multiple needs that may conflict, such as interacting with a human when the robot’s battery is in need of recharge.)
Noma and Veltrop are analogous art because they are from the same field of endeavor.  They relate to autonomous mobile robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above autonomous mobile robot, as taught by Noma, and incorporating the determination of behavior based on circumstances and opposed needs, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the determination of behavior based on circumstances and opposed needs, as suggested by Veltrop (Para [0002]).
But the combination of Noma and Veltrop fails to specify the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object.
However, Hoque teaches the determined behavior of the autonomous mobile object includes a visual expression related to eyeball operations being performed sequentially before performing subsequent operations related to other parts of the autonomous mobile object. (Hoque, Page 2, Section 2 - - Behavior of the robot/”autonomous mobile object” includes a visual expression of gazing and blinking before turning the head/”performing operations related to other parts” of the robot/”autonomous mobile object” towards a human.)
Noma, Veltrop, and Hoque are analogous art because they are from the same field of endeavor.  They relate to autonomous robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma and Veltrop, and further incorporating the visual expression of gazing before turning the head of the robot towards a human, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to capture a human’s attention by emulating natural human interaction by the visual expression of gazing before turning the head of the robot towards a human, as suggested by Veltrop (Page 4, Section 3).
But the combination of Noma and Veltrop fails to specify wherein the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object.
However, Ziegler teaches the subsequent operations related to the other parts of the autonomous mobile object are determined based on a distance between a user and the autonomous mobile object. (Ziegler, Para [0214], [0262] - - The subsequent actions of the movement system/"the other parts" of a robot/"autonomous mobile object" are determined based on the distance range between a resident/user and the robot/"autonomous mobile object".)
Noma, Veltrop, Hoque, and Ziegler are analogous art because they are from the same field of endeavor.  They relate to autonomous robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma, Veltrop, and Hoque, and further incorporating the subsequent actions of the movement system of a robot are determined based on the distance range between a resident and the robot, as taught by Ziegler.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain a particular distance from a resident by the subsequent actions of the movement system of a robot that are determined based on the distance range between a resident and the robot, as suggested by Ziegler (Para [0262]).

Claim 21
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
Ziegler further teaches the subsequent operations related to the other parts of the autonomous mobile object are reduced based on the distance between the user and the autonomous mobile object being increased. (Ziegler, Para [0186] - - The subsequent actions of the movement system/"the other parts" of a robot/"autonomous mobile object" do not occur/”are reduced” based on the distance range between a resident/user and the robot/"autonomous mobile object" increasing.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous robot, as taught by Noma, Veltrop, and Hoque, and further incorporating the subsequent actions of the movement system of a robot do not occur as the distance between the resident and robot increase, as taught by Ziegler.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an expected lack response when a resident does not respond to the robot by the subsequent actions of the movement system of a robot do not occur as the distance between the resident and robot increase, as suggested by Ziegler (Para [0186]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noma et al., Japanese Patent JP2003305677A (hereinafter Noma) in view of Veltrop et al., US Patent Pub. US 20170120446 A1 (hereinafter Veltrop) in view of Hoque et al., “A Proactive Approach of Robotic Framework for Making Eye Contact with Humans”, July 2014, Advances in Human-Computer Interaction, PP 2-4 (hereinafter Hoque) in view of Ziegler et al., US Patent Pub. US 20110172822 A1 (hereinafter Ziegler), as applied to Claims 1-9, 10, 12, and 17-21 above, and in further view of Breazeal et al., US Patent Pub. US 20180229372 A1 (hereinafter Breazeal).

Claim 11
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
But the combination of Noma, Veltrop, Hoque, and Ziegler fails to specify the behavior planner is configured to plan the behavior based on strength of a strength of a demand of the user for the autonomous mobile object.
However, Breazeal teaches the behavior planner is configured to plan the behavior based on strength of a strength of a demand of the user for the autonomous mobile object. (Breazeal, Para [0040-41], [0035-38] - - An intentional layer /”behavior planner” determines the robot’s/”autonomous mobile object” behavior of recognizing people/users who could potentially attract the robot's camera to non-face stimuli by creating a highly salient competing stimuli/”strength of a demand of the user”.)
Noma, Veltrop, Hoque, Ziegler, and Breazeal are analogous art because they are from the same field of endeavor.  They relate to autonomous mobile robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the person attracting the robot's camera to non-face stimuli by creating a highly salient competing stimuli, as taught by Breazeal.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide context relevant attention from a robot to a person attracting the robot's camera to non-face stimuli by creating a highly salient competing stimuli, as suggested by Breazeal (Para [0038]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Noma et al., Japanese Patent JP2003305677A (hereinafter Noma) in view of Veltrop et al., US Patent Pub. US 20170120446 A1 (hereinafter Veltrop) in view of Hoque et al., “A Proactive Approach of Robotic Framework for Making Eye Contact with Humans”, July 2014, Advances in Human-Computer Interaction, PP 2-10 (hereinafter Hoque) in view of Ziegler et al., US Patent Pub. US 20110172822 A1 (hereinafter Ziegler), as applied to Claims 1-9, 10, 12, and 17-21 above, and in further view of Tye et al., US Patent Pub. US 20090289391 A1 (hereinafter Tye).

Claim 13
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
The combination of Noma, Veltrop, Hoque, and Ziegler further teaches the autonomous mobile object includes a structure corresponding to a mouth (Noma, Para [0010], [0021] - - An autonomous mobile robot/object includes a speaker/structure corresponding to a mouth.), and the behavior planner is configured to, when the control mode of the autonomous mobile object is a silent mode. (Noma, Para [0010], [0021] - - [0051-65] - - A behavior management/planner unit selects/plans behavior of an autonomous mobile robot/object where the speech recognition mode causes the robot to be silent.)
But the combination of Noma, Veltrop, Hoque, and Ziegler fails to specify plan the behavior such that the structure corresponding to the mouth does not open.
However, Tye teaches plan the behavior such that the structure corresponding to the mouth does not open. (Tye, Para [0006] - - Facial animation causing a robot open and close its mouth to provide lip synchronization with output audio, so that when the audio is silent, the mouth is not open.)
Noma, Veltrop, Hoque, Ziegler, and Tye are analogous art because they are from the same field of endeavor.  They relate to autonomous mobile robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the facial animation causing a robot open and close its mouth to provide lip synchronization with output audio, as taught by Tye.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot with realistic facial animation by causing a robot open and close its mouth to provide lip synchronization with output audio, as suggested by Tye (Para [0006]).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al., Japanese Patent JP2003305677A (hereinafter Noma) in view of Veltrop et al., US Patent Pub. US 20170120446 A1 (hereinafter Veltrop) in view of Hoque et al., “A Proactive Approach of Robotic Framework for Making Eye Contact with Humans”, July 2014, Advances in Human-Computer Interaction, PP 2-10 (hereinafter Hoque) in view of Ziegler et al., US Patent Pub. US 20110172822 A1 (hereinafter Ziegler), as applied to Claims 1-9, 10, 12, and 17-21 above, and in further view of Huang et al., US Patent Pub. US 20070203613 A1 (hereinafter Huang).

Claim 14
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
But the combination of Noma, Veltrop, Hoque, and Ziegler fails to specify the behavior planner is configured to, based on changes in illuminance, plan the behavior satisfying at least one of self-preservation needs and self-esteem needs.
However, Huang teaches the behavior planner is configured to, based on changes in illuminance, plan the behavior satisfying at least one of self-preservation needs and self-esteem needs. (Para [0019-26] - - A control unit/”behavior planner” measures changes in the luminance of environmental light to plan behavior in an interaction with a user to adjust a display to allow the user to better view/”self-esteem need” the display.)
Noma, Veltrop, Hoque, Ziegler, and Huang are analogous art because they are from the same field of endeavor.  They relate to autonomous mobile robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating the control unit measuring changes in the luminance of environmental light to plan behavior in an interaction with a user, as taught by Huang.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow a user to better view a status display on the robot by providing a control unit measuring changes in the luminance of environmental light to plan behavior in an interaction with a user, as suggested by Huang (Para [0027]).

Claim 15
The combination of Noma, Veltrop, Hoque, Ziegler, and Huang teaches all the limitations of the base claims as outlined above.  
Veltrop further teaches the behavior planner is configured to, based on a surrounding environment or a condition of the user, determine a priority relating to the self-preservation needs or the self-esteem needs. (Veltrop, Para [0033], [0037-44], [0053-64], [0083-85] , [0118-130] - - Determining a priority relating to battery charging/”self-preservation need” or the presence of a user to initiate an interaction/”self-esteem need” based on the engagement zone/”surrounding environment” or distance/condition to a user.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, Ziegler, and Huang, and further incorporating the determination of behavior based on needs opposed to each other include interacting with humans with small talk or smiling versus the battery charge level, as taught by Veltrop.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a robot capable of behaving in a determined manner depending on the environment the robot is in by the determination of behavior based on needs opposed to each other include interacting with humans with small talk or smiling versus the battery charge level, as suggested by Veltrop (Para [0002]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Noma et al., Japanese Patent JP2003305677A (hereinafter Noma) in view of Veltrop et al., US Patent Pub. US 20170120446 A1 (hereinafter Veltrop) in view of Hoque et al., “A Proactive Approach of Robotic Framework for Making Eye Contact with Humans”, July 2014, Advances in Human-Computer Interaction, PP 2-10 (hereinafter Hoque) in view of Ziegler et al., US Patent Pub. US 20110172822 A1 (hereinafter Ziegler), as applied to Claims 1-9, 10, 12, and 17-21 above, and in further view of Motomura, WIPO Patent WO2017119348A1 (hereinafter Motomura).

Claim 16
The combination of Noma, Veltrop, Hoque, and Ziegler teaches all the limitations of the base claims as outlined above.  
But the combination of Noma, Veltrop, Hoque, and Ziegler fails to specify the behavior planner is configured to, when it is detected that the user houses the autonomous mobile object, plan the behavior satisfying both self-preservation needs and self-esteem needs.
However, Motomura teaches the behavior planner is configured to, when it is detected that the user houses the autonomous mobile object, plan the behavior satisfying both self-preservation needs and self-esteem needs. (Motomura, Para [0051-56], [0072-73], [0085] - - A drive control/”behavior planner” unit detects that the robot/”autonomous mobile object” is housed in a pocket or bag and modifies the behavior to prevent flexible regions from moving/”self-preservation needs” and to allow movement in exposed flexible regions such as head and neck to perform particular gestures/”self-esteem needs”.)
Noma, Veltrop, Hoque, Ziegler, and Motomura are analogous art because they are from the same field of endeavor.  They relate to autonomous mobile robots.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above autonomous mobile robot, as taught by Noma, Veltrop, Hoque, and Ziegler, and further incorporating detecting if the robot has been placed in a pocket or bag, as taught by Motomura.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent damage to the robot but still provide some functionality by detecting if the robot has been placed in a pocket or bag, as suggested by Motomura (Para [0052]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curran et al., US Patent Num. US 4775352 A relates to claim 13 regarding robotic animated features.
Le Borgne et al., US Patent Pub. US 20170100842 A1 relates to Claims 1 and 19-20 regarding a method of handling humanoid robot interaction with humans, including looking, eye structures, and stimulus processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119